JAMES CAMERON, Commissioner
(concurring specially).
I agree with the foregoing order of the majority of the full commission insofar as it pertains to the payment of the lump sum amount, but I cannot agree with the opinion expressed therein with regard to the further liability in the event the boys’ camp venture of the claimant should become profitable to him. Also I cannot agree with that part of the order stating that the deputy erred as a matter of law in expressing his opinion that there is a possibility that claimant may improve to the extent that he would not be permanently and totally disabled. It seems to me that the language the deputy used follows the true spirit and intent of the workmen’s compensation law and in the instant case he has simply said that through the providing of the lump sum payment if the claimant is able to be restored to a productive capacity then there would be a possibility that no further liability would exist on the part of the employer.
It seems to me that the statements in the majority order that “Income from an investment, even though he participated in the management of that investment, would not constitute ‘wages’ earned in ‘employment’ within the meaning of the definition of ‘disability’ as contained in the Act,” and implying that “employment” relates only to being hired by an employer for wages, would open the gates to a claim for permanent total disability benefits by an injured employee who has become self-employed as an independent contractor or otherwise, even though his income therefrom may be ten times the wages he earned on the job in which he was injured. The definition of “employment” in Webster’s New Collegiate Dictionary includes the following — “That which engages or occupies time or attention ; also, an occupation, profession, or trade.” The definition of “wages” in this dictionary includes the following — “This economic or technical sense of the word wages is broader than the current sense, and includes wages of management or superintendence which are earned by skill in directing the work of others.” Certainly, this interpretation would be applicable in cases which we have decided in the past involving officers of corporations who have been successful in obtaining awards of workmen’s compensation benefits. In the strict and less liberal interpretation of “wages” such persons would not be entitled to compensation since their remuneration would be salaries as opposed to wages, which would be clearly distinguishable if we looked at section 440.02(9) of the Act in the light of the language reflected in the majority order.
*103It is my opinion that the claimant, Mr. Feldkamp, should be deemed to be earning “wages” in “employment” within the meaning of section 440.02(9), defining “disability,” in the event he should become successful in his boys’ camp venture in North Carolina. Therefore, if such should occur and he should be gainfully employed in this occupation, I do not believe the carrier would have further liability for compensation on the basis of total disability.